Citation Nr: 0830265	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-12 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his daughters


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1940 to January 
1960 and from February 1966 to April 1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied service connection for 
hypertension, secondary to non-service-connected PTSD.  
During a January 2006 hearing before a Veterans Law Judge the 
veteran clarified that he was seeking service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus. 

When this case was previously before the Board in March 2006, 
it was remanded for additional development.  The case is now 
before the Board for final appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran incurred hypertension during active duty or that 
it may be so presumed, or that the veteran's hypertension is 
related to a service-connected disability.


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letter sent 
to the appellant in July 2004 that fully addressed all 
necessary notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim, both 
on a direct and secondary basis, and of the appellant's and 
VA's respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
February 2005 decision by a Decision Review Officer, a 
February 2005 statement of the case, and supplemental 
statements of the case dated in November 2005 and April 2008, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records.  The veteran submitted private treatment 
records and was provided an opportunity to set forth his 
contentions during a hearing before a Veterans Law Judge.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA attempted to conduct a medical opinion in 
September 2006.  Private medical evidence reflects that the 
veteran was unable to attend due to being bedbound and unable 
to care for himself.  

The Board finds that the standards of  McLendon are not met 
and remanding this claim for another VA examination would be 
futile.  There is no indication that the veteran's 
hypertension is related to his service or his service-
connected diabetes mellitus.  During his hearing, the veteran 
stated that a private physician, Dr. T., had told him that 
his service-connected diabetes mellitus had caused his 
hypertension.  However, records from Dr. T., including those 
obtained by VA prior to the hearing and those submitted by 
the veteran after the hearing, include no evidence linking 
the veteran's hypertension to his diabetes mellitus by 
causation or aggravation.  Thus, the evidence, as set forth 
and analyzed below, contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be 
some evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 38 
U.S.C.A. § 5103A(d)).  

Further, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the veteran's claim, he contends 
that his service-connected diabetes mellitus caused his 
hypertension.  He relates that a private physician, Dr. T., 
informed him that this was the case.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, the Board takes notes that the veteran was 
involved in combat during service, as demonstrated by his 
Purple Heart Medal.  When an injury or disease is alleged to 
have been incurred or aggravated in combat, such incurrence 
or aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2007).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Such 
credible, consistent evidence may be rebutted only by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The veteran's service medical records are negative for any 
complaints, symptoms, findings or diagnoses of hypertension.  
They show diastolic readings of 90 in June 1946, March 1950 
and January 1960.  All other diastolic readings are less than 
90.  Thus, the veteran's inservice blood pressure readings do 
not show hypertension for VA purposes.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (hypertension must be 
confirmed by readings taken two or more times on at least 
three different days, and for the purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominately 90 or greater).  There is no evidence of 
pertinent complaints, symptoms, findings or diagnoses within 
one year of the veteran's separation from service.  Because 
the claimed condition was not seen during service, service 
connection may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Because the claimed condition was not seen within 
one year of the veteran's separation from service, 
presumptive service connection is not warranted.

Post-service treatment records are negative for complaints, 
symptoms, findings or diagnoses for hypertension for decades 
after the veteran's service.  A 1971 VA examination noted 
that no cardiovascular abnormalities were found and did not 
provide a diagnosis of hypertension.  The veteran's blood 
pressure was 136/88.  Hypertension was first diagnosed on a 
December 1999 VA hospitalization discharge summary.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record contains no evidence linking the veteran's 
hypertension to service or his service-connected diabetes 
mellitus.  Post-service VA and private treatment records 
reflect treatment for a variety of conditions, including 
hypertension.  They do not include any medical opinion or 
evidence linking his hypertension to his service or his 
service-connected diabetes mellitus.  The records from Dr. 
T., including those obtained by VA before the veteran's 
January 2006 hearing as well as those submitted by the 
veteran after the hearing, fail to address the etiology of 
the hypertension or relate it to diabetes mellitus.

With respect to the veteran's own contentions, lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Nevertheless, the veteran's opinions are 
outweighed by the competent medical evidence of record.  
Simply stated, the Board finds that the service medical 
records (indicating no diagnosis of hypertension during 
active duty or within one year of separation) and post-
service medical records (containing no evidence of 
hypertension until many years after service, and no evidence 
linking the hypertension to service or service-connected 
diabetes mellitus) outweigh the veteran's contentions.  

The Board is grateful to the veteran for his honorable 
service to the country.  In rendering this decision the Board 
had considering the veteran's combat duties during service.  
However, under the circumstances of this claim, the 
presumptions afforded combat veterans under 38 U.S.C.A. 
§ 1154(b) are not for application here because the medical 
evidence clearly shows there was no diagnosis of hypertension 
for many years after service, and there has otherwise been no 
medical nexus evidence presented linking currently diagnosed 
hypertension to service or his service-connected diabetes.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


